FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                          April 13, 2018
                          _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                         No. 17-2215
                                                 (D.C. No. 2:12-CR-01922-WJ-1)
ADRIAN MIKE,                                                (D. N.M.)

      Defendant - Appellant.
                      _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

Before BRISCOE, MATHESON, and EID, Circuit Judges.
                  _________________________________

      Adrian Mike appeals his 24-month term of supervised release imposed

following his second supervised release revocation. The parties agree that the 24-

month term conflicts with 18 U.S.C. § 3583(h), and request remand for resentencing.

We agree, vacate the 24-month term of supervised release, and remand to the district

court for resentencing.

                                                     Entered for the Court
                                                     Per Curiam


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.